Dismissed in part, Denied in part, and Opinion Filed September 18, 2017




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01079-CV

                              IN RE TROY ALAN STILLS, Relator

                  Original Proceeding from the 397th Judicial District Court
                                   Grayson County, Texas
                                Trial Court Cause No. 063589

                              MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Whitehill
                                    Opinion by Justice Francis
        In this original proceeding, relator asks this Court to order the trial court to grant certain

motions purportedly pending in the trial court, correct the degree of felony in his conviction, and

reduce his sentence. This proceeding is a collateral attack on a final conviction and, therefore,

falls within the scope of a post-conviction writ of habeas corpus under article 11.07 of the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Only

the Texas Court of Criminal Appeals has jurisdiction in final, post-conviction felony

proceedings. Id; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)

(orig. proceeding); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001,

orig. proceeding). Accordingly, we dismiss this proceeding for want of jurisdiction to the extent

relator attacks his final conviction.

        To the extent relator seeks only a writ directing the trial court to rule on certain motions,

we deny the petition because relator has not provided the Court with a record establishing that
the motions were properly filed and presented to the trial court, relator requested a hearing or

ruling on the motions, and the trial court refused to rule or failed to rule within a reasonable time.

As such, relator is not entitled to mandamus relief. See TEX. R. APP. P. 52.3(k)(1)(a), 52.7(a);

see also In re Harris, No. 14–07–231–CV, 2007 WL 1412105, at *1 (Tex. App.—Houston [14th

Dist.] May 15, 2007, orig. proceeding) (mem. op.) (holding relator not entitled to mandamus

relief when record did not show relator alerted trial court of motion by setting it for submission

or hearing).




                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE



171079F.P05




                                                 –2–